Citation Nr: 0409312	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-20 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hepatitis-B.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1977 to September 
1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran provided testimony before the undersigned 
Veterans Law Judge in September 2003; a transcript is of 
record.



FINDING OF FACT

Evidence of an acquired psychiatric disorder, diagnosed as 
depression, started in service and has continued as a chronic 
problem since service.


CONCLUSION OF LAW

Chronic depression was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103 (West 1991 & Supp. 2003); 38 C.F.R. 
§ 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

With regard to the issue of service connection for 
depression, the Board can stipulate that sufficient 
development of the evidence has taken place as to provide a 
sound basis for the resolution of the issue at this time, and 
that the veteran is not deprived of due process or otherwise 
prejudiced in any way thereby.  

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 
3.303.  

The chronicity provision of 38 C.F. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Service connection can also be granted for certain chronic 
diseases, including acquired psychosis, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that when a claimed disorder is not included as a presumptive 
disorder direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  And the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  In any event, the Board has the duty to 
assess the credibility and weight to be given the evidence.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service medical records show that the veteran was seen in 
July 1978 at the request of his unit commander after three 
Article 15's, and because of his unmotivated and poor duty 
performance.  He was described as depressed, and anxious 
about a number of things including his separation from 
service.  He was psychiatrically cleared but outpatient 
supportive counseling was recommended while going through the 
out-processing.

In August 1978, the veteran was said to continue to be 
confused and depressed.  There was some discussion about 
advance leave taking.  

In September 1978, he was said to be doing better and was 
much more relaxed.  In mid-September, however, he was again 
seen with general malaise, headaches and depression.

In August 1979, the veteran underwent a more detailed mental 
health clinical assessment.  It was noted that he was well 
oriented and there were no delusions or hallucinations.  His 
affect was strong considering his strong desire to be 
released from service.  He admitted to suicidal ideation and 
it was recommended that he be discharged as soon as possible, 
although it was felt that he probably would not act on the 
suicidal ideation as long as he had hopes of being released 
as soon as possible. 

Post-service mental health assessments including by VA have 
diagnosed depression, major depressive disorder, dysthymia 
and situational anxiety.  On a history by VA in March 2001, 
the veteran reported having had depression for 24 years but 
this had gotten worse in the past 5 years.  It was noted that 
he had made a superficial suicide attempt in 1985 by cutting 
his wrists with a shaving razor after a domestic argument.  
Similar findings have been made since on VA assessments.

At the hearing, the veteran stated that his depression 
started while he was in basic training; that he was seen in 
service for depression on several occasions; and that he has 
been seen repeatedly since service for similar symptoms.  Tr. 
at 2.  He has argued that he discontinued taking the 
medications because of side effects.  Tr. at 3.  He described 
how the depression impacts him daily.  Tr. at 3-4.  He 
reiterated that he had had no depressive symptoms prior to 
service.  Tr. at 13.

In  this case, the evidence is certainly not equivocal, and 
there may well be some additional documentation of record 
somewhere.  However, the Board is satisfied that adequate 
development of the evidence has taken place so as to provide 
a sound evidentiary basis for the determination herein, and 
that further delay by searching for more records would not be 
productive or necessary.

The veteran has stated that he had no depression prior to 
service.  We find him to be credible, and there is no 
documentation in the file to contradict that.  

The veteran clearly developed depression in service for which 
he was seen and eventually discharged, during which time he 
had at least some suicidal ideation.  He has continued to 
have depression since service, with some increase in symptoms 
in recent years.  The Board finds that there is a valid basis 
for concluding that the veteran's acquired psychiatric 
disorder, diagnosed as depression, was a result of service 
and resolving doubt in his favor, service connection is 
warranted.


ORDER

Service connection for depression is granted.


REMAND

The currently available service medical records show neither 
hepatitis-B or signs of hemorrhoids.  

The veteran has testified that he first developed hemorrhoids 
while in basic training and was seen at the clinics including 
at Ft. Jackson, SC, for the hemorrhoidal symptoms.  He stated 
that he has had the same problems ever since, with increased 
symptoms in recent years, and that rectal surgery has been 
scheduled (and may not have taken place).  

He asserts that he was first diagnosed with hepatitis-B when 
he was in Korea at the 38th Brigade HQ at Siheung and went to 
the clinic there for evaluations on 7-8 occasions.  Those 
currently available records do not show blood work to verify 
that assertion.

The veteran has stated that he was seen by a specific 
physician from 1980 onward for these disabilities.  The 
private physician who provided records for care for these 
after the early 1990's has not denied that he gave such 
earlier care, but merely has indicated that his records are 
not available for the prior 1993 periods.  

VA evaluations have noted the presence of hepatitis-B, now in 
remission, and hemorrhoids for which the veteran has had 
extensive evaluations and current  treatment.  A nexus 
opinion as to whether either originated in service is not of 
record, and it is not shown that one has been solicited.

Importantly, it remains unclear whether the veteran is fully 
aware of the evidence required to support his case, or that 
all appropriate assistance has been given to him by VA with 
regard to the development of the evidence in these two 
remaining appellate issues. 

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
to provide additional information as to 
any care he may have received for either 
hepatitis-B or hemorrhoids in and since 
service, and the RO should assist him in 
obtaining all such records and attaching 
them to the claims file.

2.  The RO should endeavor to obtain all 
service medical records including 
clinical reports for when the veteran was 
stationed in Korea, to include laboratory 
findings, etc.  The veteran's personnel 
records including his 201 file should 
also be obtained and added to the claims 
file.

3.  The veteran should be scheduled for 
VA examinations to determine the current 
state of both hepatitis B and 
hemorrhoids, and a clear-cut opinion as 
to the etiology of both, estimated 
duration, and (assuming credibility in 
the assertions of record), whether it is 
more likely than not that there is a 
relationship between symptoms claimed in 
service and the post-service and current 
diagnoses.  This opinion should be 
annotated to the evidence in the file.

4.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  [The veteran is advised 
that failure to report for any scheduled 
VA examination without good cause shown 
may adversely affect the outcome of his 
claim under 38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).]

5.  The RO should then readjudicate the 
issues of entitlement to service 
connection for hemorrhoids and hepatitis-
B.  This should include consideration of 
all evidence of record, including the 
evidence added to the record since the 
most recent Supplemental Statement of the 
Case.  

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations pertaining to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  
By this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



